Citation Nr: 1617757	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  09-43 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected neuropathy of the right foot associated with cold injury, right foot.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected neuropathy of the left foot associated with cold injury, left foot.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected bilateral hearing loss.

4. Entitlement to an initial disability rating in excess of 30 percent for service-connected post-traumatic stress disorder (PTSD) with depressive symptoms.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1949 to June 1952.

These matters come before the Board of Veterans' Appeals (Board) from June 2008 and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In June 2008, the RO granted service connection for PTSD, neuropathy of the right foot and the left foot and hearing loss.  The Veteran only appealed the initial 30 percent rating assigned for PTSD.  Following a claim for TDIU in April 2012, the RO reconsidered the ratings for all the Veteran's service-connected disabilities.  In December 2012, the RO granted separate 10 percent initial ratings for neuropathy in the feet upon a finding of clear error in the June 2008 rating decision, raised the rating for right foot neuropathy to 20 percent effective in April 2012, continued a 10 percent rating for bilateral hearing loss and denied entitlement to TDIU.

In May 2013, the Board denied an initial rating in excess of 30 percent for PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2014 Order, the Court vacated and remanded the Board's decision.

In February 2015, the Board remanded the claims decided in the December 2012 rating decision and the issue of entitlement to an increased initial rating for PTSD in order to schedule the Veteran for a hearing before the Board.  This hearing was held via video conference before the undersigned Veterans Law Judge in October 2015.  A transcript of the proceeding has been associated with the electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial rating in excess of 30 percent for service-connected PTSD with depressive symptoms and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's neuropathy of the right foot has been primarily manifested by subjective symptoms of decreased sensation, numbness and tingling; complete paralysis of the foot has not been shown; the Veteran's disability is productive of no more than moderate incomplete paralysis.

2.  The Veteran's service-connected left foot neuropathy has been primarily manifested by subjective symptoms of decreased sensation, numbness and tingling that is less noticeable than that on the right; complete paralysis of the foot has not been shown; the Veteran's disability is productive of no more than mild incomplete paralysis.

3.  The Veteran's service-connected bilateral hearing loss has been manifested by Level IV hearing acuity bilaterally throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for service-connected right foot neuropathy have not been met.  38 U.S.C.A. § 1155, 5103, 5103A  (West 2014); 38 C.F.R. § 4.124a, DC 8521 (2015).

2.  The criteria for a disability rating in excess of 10 percent for service-connected left foot neuropathy have not been met.  38 U.S.C.A. § 1155, 5103, 5103A  (West 2014); 38 C.F.R. § 4.124a, DC 8521 (2015).

3.  The criteria for a rating in excess of 10 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the Veteran pre-adjudication notice by letters dated in November 2007 and August 2012 explaining what information and evidence was needed to substantiate increased ratings claims for his various service-connected disabilities, including what he needed to provide and what would be obtained by VA.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matters on appeal, including the Veteran's service treatment records and VA treatment records.  The Veteran has not identified any outstanding medical evidence.  

Appropriate VA examinations were conducted in in connection with the claims.  He underwent examinations to assess his peripheral nerves in November 2012 and May 2015.   He underwent audiological examinations in November 2012 and June 2015. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Each examination report was based on a personal interview of the Veteran and provides the medical information needed to address the rating criteria relevant to this appeal.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Disability Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

III.  Right Foot Neuropathy and Left Foot Neuropathy

DC 8521 provides ratings for paralysis of the external popliteal (common peroneal) nerve.  Mild incomplete paralysis is rated10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; severe incomplete paralysis is rated 30 percent disabling; and complete paralysis is rated 40 percent disabling. 

A note to the Schedule of ratings for Diseases of the Peripheral Nerves indicates that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than complete paralysis.  The section also states that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

Under DC 8521, complete paralysis is evidenced where there is foot drop and slight droop of the first phalanges of all toes; dorsiflex of the foot is not possible; extension (dorsal flexion) of proximal phalanges of toes is lost; abduction of foot is lost; adduction of the foot is weakened; and anesthesia covers entire dorsum of foot and toes.

In April 2012, the Veteran filed a claim for entitlement to a TDIU.  In the process of adjudicating the claim, the RO scheduled the Veteran for VA examinations to determine the current severity of the Veteran's service-connected disabilities and determine their impact on his employability.

On examination in November 2012, mild incomplete paralysis of the external popliteal nerve was noted bilaterally.  It was noted the right lower leg and foot had more loss of sensation than the left lower leg and foot.  The Veteran denied pain and stated that the numbness and tingling were moderate in the right foot and mild in the left foot.

In May 2015, the Veteran underwent another examination of his peripheral nerves.  The Veteran indicated intermittent moderate pain in the right lower extremity and mild intermittent pain in the left lower extremity.   Mild incomplete paralysis was noted in the external popliteal nerve bilaterally.  It was noted that the Veteran's peripheral neuropathy impacted his ability to work because he could not stand or walk for prolonged periods due to bilateral foot pain.

At his hearing in October 2015, the Veteran indicated his feet and his right leg up to the calf were tingly.  He indicated the tingling in his right calf was intermittent and the tingling in the feet was constant.  He indicated the left leg was not as bad and the tingling started up the calf, but was not as bad as on the right.  He indicated having to carefully place his feet on stairs because we could not sense where his foot was on the step by feel.

Upon review of the Rating Schedule and the evidence of record, the Board finds that the currently assigned ratings for neuropathy of the right foot and the left foot are proper.  At each examination and at the hearing, the Veteran indicated the symptomatology in his right foot was worse than that in his left.  In addition, it appears that the impairment, manifested by tingling and numbness, is sensory and as such, ratings for mild and/or moderate impairment are appropriate.  

IV.  Hearing Loss

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the rating schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2015).  In order to establish entitlement to a compensable rating for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met. 

The results of the pure tone audiometric test and speech discrimination test are charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when an exceptional pattern of hearing loss is shown, specifically when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more in a particular ear, determination of the level of hearing acuity in that ear will be made using either Table VI or Table VIA, whichever results in the higher numeral.  Id.  

In April 2012, the Veteran filed a claim for a TDIU.  The RO scheduled him for examinations to determine the current severity of his service-connected disabilities.  

On examination in November 2012, an audiogram yielded the following results with pure tone thresholds, measured in decibels:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
35
45
60
75
      80
Left Ear
40
45
60
70
80

The average decibel loss was 65 decibels in the right ear and 64 decibels in the left ear.  Speech recognition scores using the Maryland CNC test were 80 percent for both ears.  The examiner considered the effect of hearing loss on the Veteran's life, stating:

Veteran has VA issued hearing aids.  He was most recently employed at a manufacturing company where he was required to wear hearing protection.  He states that he quit this job approximately one year ago because he had a hard time understanding his co-workers and supervisors in this environment where he was unable to wear his amplification system.

With amplification and reasonable accommodations
this hearing loss alone should not significantly
affect vocational potential or limit participation
in most work activities.  However, [the Veteran] would
need additional visual cues.

In June 2015, the Veteran underwent another VA examination.  An audiogram yielded the following results with pure tone thresholds, measured in decibels:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
45
65
75
      75
Left Ear
30
45
55
65
75

The average decibel loss was 65 decibels in the right ear and 60 decibels in the left ear.  Speech recognition scores using the Maryland CNC test were 80 percent for both ears.  The Veteran reported that he needed people to look at him in order to hear and that he had hearing aids, but did not wear them much.

At his hearing in October 2015, the Veteran indicated his hearing was okay if a person was talking directly at him, but if they turned their head hearing became more difficult.

Using Table VI, these audiometric test results show the Veteran had Level IV hearing acuity bilaterally throughout the appeal period.  Applying Table VII to these results, a 10 percent rating is appropriate for the level of the Veteran's hearing loss.

Upon review of the VA examinations of record and the VA treatment records, the Board finds that the record does not demonstrate entitlement to a rating in excess of 10 percent for bilateral hearing loss at any time during the appeal period.  Higher evaluations are assigned for more severe hearing impairment when reflected as such by objective audiological testing.

Notably, the Veteran has not alleged that his hearing has worsened since the most recent examination in June 2015.  Given the regulations concerning hearing loss ratings, a rating in excess of 10 percent cannot be granted at this time.

V.  Extraschedular Considerations

The Board finds that the record does not reflect that the Veteran's peripheral neuropathy or hearing loss are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran has such an exceptional disability picture that the available schedular ratings are inadequate.  As discussed above, there are higher ratings available under the diagnostic codes relating to nerves and hearing loss, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for the disabilities are inadequate and, therefore, no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit  in Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1)  provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Veteran does not claim and the record does not show a "compounding" or collective impact between his service-connected disabilities which include residuals of cold injury of the left foot and right foot, PTSD with depressive symptoms, neuropathy of the left foot and right foot, bilateral hearing loss and tinnitus.  As such, the Board finds that even taking into account Johnson, this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.


ORDER

A disability rating in excess of 10 percent for service-connected neuropathy of the left foot is denied.

A disability rating in excess of 20 percent for service-connected neuropathy of the right foot is denied.

An initial rating in excess of 10 percent for service-connected hearing loss is denied.


REMAND

Reasons for Remand: To obtain additional treatment records and to schedule the Veteran for a VA examination.

In regard to the claim for entitlement to a rating in excess of 30 percent for PTSD with depressive symptoms, the Board finds that the record is not yet complete and VA's duty to assist has not been satisfied.  Notably, at his hearing before the Board in October 2015 and in an October 2015 statement in support of claim, the Veteran and his representative indicated a desire for VA treatment records from June 2015 through November 2015 be uploaded into the Veteran's electronic claims file.  This evidence was to include an examination related to PTSD that the Veteran was scheduled to undergo in November 2015.  Currently, the only medical evidence of record dated after June 6, 2015 is an August 28, 2015 VA pharmacy renewal request.  It does not appear that an attempt was made to obtain any records dated in November 2015, to specifically include the PTSD examination that the Veteran reported he was going to be attending.

VA will make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014; 38 C.F.R. § 3.159(c)(2015).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  The duty to assist applies to potentially relevant documents.  Schafrath v. Derwinski, 1 Vet. App. 589, 593-94 (1991) (noting duty to assist requires effort to secure records that are potentially relevant or explanation for failure to do so); Talley v. Brown, 6 Vet. App. 72, 74 (1993) (holding that duty to assist was breached because RO failed to secure records that were potentially relevant).  

As the current level of disability is important in a claim for an increased rating and VA has not yet fulfilled its duty to assist the Veteran to ensure a complete record, the Board will remand the claim for association of all VA treatment records from June 2015 to the present, to include the November 2015 VA PTSD examination.

As to the Veteran's claim for entitlement to a TDIU, he filed a claim for entitlement in April 2012.  He was scheduled for examinations to determine the current severity of his service-connected disabilities and their effect on his employability.  These examinations took place in May and June 2015 and do not make clear that the Veteran is unemployable due to his service-connected disabilities alone.  

However, there is evidence that his PTSD and his neuropathy affect his ability to work in a non-protected work environment or in the jobs he previously held doing janitorial and auto mechanic work.  At his hearing in October 2015, the Veteran indicated he could no longer do the janitorial job he had been doing because it required running down stairs which was dangerous for him.  In addition, he indicated not liking confrontational situations because he feared, if pushed, he might be violent and he would rather just walk away from the situation.  The Board finds it appropriate to remand the claim for an examination to determine the combined impact of his service-connected disabilities on his employability.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate all VA treatment records from June 2015 to the present with the electronic claims file, to include any PTSD examinations, to include one the Veteran was to attend in November 2015.  If records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  Schedule the Veteran for a VA examination to determine the combined impact of his service-connected disabilities on his employability.  These disabilities include residuals of cold injury of the left foot and right foot, PTSD with depressive symptoms, neuropathy of the left foot and right foot, bilateral hearing loss and tinnitus.

The examiner should review the claims file in conjunction with the examination and indicate that such review has occurred. 

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability or disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

The examiner(s) should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, it is at least as likely as not that the service-connected disabilities are of such severity as to preclude certain types of employment. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it..

To the extent possible, the examiner must differentiate between signs and symptoms that can be attributed to the Veteran's service-connected disabilities alone and those that cannot.  If there are signs and symptoms affecting the Veteran's employability that can only be attributed to nonservice-connected disabilities, the examiner must so state. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Following the above development, the RO should readjudicate the claims. If the benefits sought are not granted to the fullest extent, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


